 

Exhibit 10.1

Five Year Cliff Vest Restricted Stock Agreement under
Assured Guaranty Ltd. 2004 Long-Term Incentive Plan

THIS AGREEMENT, entered into as of the Grant Date (as defined in paragraph 1),
by and between the Participant and Assured Guaranty Ltd. (the “Company”):

WITNESSETH THAT:

WHEREAS, the Company maintains the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan (the “Plan”), and the Participant has been selected by the
committee administering the Plan (the “Committee”) to receive a Restricted Stock
Award under the Plan;

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:

1. Terms of Award. The following words and phrases used in this Agreement shall
have the meanings set forth in this paragraph 1:

(a)                                  The “Participant” is                    .

(b)                                 The “Grant Date” is                    .

(c)                                  The number of “Covered Shares” shall be
                    shares of Stock.

Other words and phrases used in this Agreement are defined pursuant to paragraph
18 or elsewhere in this Agreement.

2. Restricted Stock Award. This Agreement specifies the terms of the “Restricted
Stock Award” granted to the Participant.

3. Restricted Period. Subject to the limitations of this Agreement, the
“Restricted Period” for Covered Shares of the Restricted Stock Award shall begin
on the Grant Date and end on the five (5) year anniversary of the Grant Date
(but only if the Date of Termination has not occurred before the end of the
Restricted Period).

The Restricted Period shall end prior to the date specified above to the extent
set forth below:

(a)                                  The Restricted Period shall end upon the
Participant’s Date of Termination, if the Date of Termination occurs by reason
of the Participant’s Disability or death.

(b)                                 The Restricted Period shall end upon a
Change in Control, provided that such Change in Control occurs on or before the
Date of Termination.


--------------------------------------------------------------------------------




 

(c)                                  If the Participant’s Date of Termination
occurs because of Retirement, the Participant shall be treated as though
employed by the Company and Subsidiaries after the Participant’s actual Date of
Termination until the Restricted Period has ended.

4. Transfer and Forfeiture of Shares. If the Restricted Period ends on or before
the Participant’s Date of Termination, then at the end of such Restricted
Period, the Covered Shares shall be transferred to the Participant free of all
restrictions (except for restrictions described in paragraph 10). If the
Restricted Period  does not end on or before the Participant’s Date of
Termination, then as of the Participant’s Date of Termination, the Participant
shall forfeit the Covered Shares. However, the Committee, in its sole
discretion, may accelerate the end of the Restricted Period or provide for the
vesting of the Covered Shares under circumstances that such vesting would not
otherwise occur in its sole discretion, based on such factors as the Committee
deems appropriate.

 

5. Withholding. All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes. At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied
through the surrender of shares of Stock which the Participant already owns, or
to which the Participant is otherwise entitled under the Plan; provided,
however, that such shares may be used to satisfy not more than the Company’s
minimum statutory withholding obligation (based on minimum statutory withholding
rates for Federal and state tax purposes, including payroll taxes, that are
applicable to such supplemental taxable income).

6. Transferability. Except as otherwise provided by the Committee, the
Restricted Stock Award may not be sold, assigned, transferred, pledged or
otherwise encumbered during the Restricted Period.

7. Dividends. The Participant shall not be prevented from receiving dividends
and distributions paid on the Covered Shares of Restricted Stock merely because
those shares are subject to the restrictions imposed by this Agreement and the
Plan; provided, however that no dividends or distributions shall be payable to
or for the benefit of the Participant with respect to record dates for such
dividends or distributions for any Covered Shares occurring on or after the
date, if any, on which the Participant has forfeited those shares.

8. Voting. The Participant shall not be prevented from voting the Restricted
Stock Award merely because those shares are subject to the restrictions imposed
by this Agreement and the Plan; provided, however, that the Participant shall
not be entitled to vote Covered Shares with respect to record dates for any
Covered Shares occurring on or after the date, if any, on which the Participant
has forfeited those shares.

9. Registration of Restricted Stock Award. Each certificate issued in respect of
the Covered Shares awarded under this Agreement shall be registered in the name
of the Participant.

2


--------------------------------------------------------------------------------




10. Cancellation and Rescission of Restricted Stock Award.

(a)                                  The Committee may cancel, rescind, suspend,
withhold or otherwise limit or restrict the Restricted Stock Award at any time
if the Participant engages in any “Detrimental Activity.”

(b)                                 At the end of the Restricted Period and
prior to the transfer of the Covered Shares to the Participant, the Participant
shall certify, to the extent required by the Committee, in a manner acceptable
to the Committee, that the Participant is not engaging and has not engaged in
any Detrimental Activity. In the event a Participant has engaged in any
Detrimental Activity prior to, or during the six months after, the vesting of
the Covered Shares, such vesting may be rescinded by the Committee within two
years thereafter. In the event of any such rescission, the Participant shall pay
to the Company the amount of any gain realized as a result of the rescinded
vesting, in such manner and on such terms and conditions as may be required by
the Company, and the Company shall be entitled to set-off against the amount of
any such gain any amount owed to the Participant by the Company and/or
Subsidiary.

11. Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any benefits
deliverable to the Participant under this Agreement have not been delivered at
the time of the Participant’s death, such benefits shall be delivered to the
Designated Beneficiary, in accordance with the provisions of this Agreement and
the Plan. The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any rights that would have been exercisable by the Participant
and any benefits distributable to the Participant shall be distributed to the
legal representative of the estate of the Participant. If a deceased Participant
designates a beneficiary and the Designated Beneficiary survives the Participant
but dies before the complete distribution of benefits to the Designated
Beneficiary under this Agreement, then any benefits distributable to the
Designated Beneficiary shall be distributed to the legal representative of the
estate of the Designated Beneficiary.

12. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding on
all persons. The Committee shall have the authority to obtain such information
from the Participant (including tax return information) as it determines may be
necessary to confirm that the Participant is in compliance with the requirements
applicable to Detrimental Activity, and if the Participant fails to provide such
information, the Committee may conclude that the Participant is not in
compliance with such requirements.

13. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
this Agreement shall be subject to the terms of the Plan, a copy of which may be
obtained by the

3


--------------------------------------------------------------------------------




Participant from the office of the Secretary of the Company; and this Agreement
is subject to all interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan.

14. Not An Employment Contract. The Restricted Stock Award will not confer on
the Participant any right with respect to continuance of employment or other
service with the Company or any Related Company, nor will it interfere in any
way with any right the Company or any Related Company would otherwise have to
terminate or modify the terms of such Participant’s employment or other service
at any time.

15. Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

16. Fractional Shares. In lieu of issuing a fraction of a share, resulting from
an adjustment of the Restricted Stock Award pursuant to the Plan or otherwise,
the Company will be entitled to pay to the Participant an amount equal to the
fair market value of such fractional share.

17. Amendment. This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

18. Definitions. For purposes of this Agreement, words and phrases shall be
defined as follows:

(a)                                  Change in Control. The term “Change in
Control” shall be defined as set forth in the Plan.

(b)                                 Date of Termination. A Participant’s “Date
of Termination” means, with respect to an employee, the date on which the
Participant’s employment with the Company and Subsidiaries terminates for any
reason, the date immediately following the last day on which the Participant
serves as a Director; provided that a Date of Termination shall not be deemed to
occur by reason of a Participant’s transfer of employment between the Company
and a Subsidiary or between two Subsidiaries; and further provided that a
Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant’s employer.

(c)                                  Detrimental Activity. The term “Detrimental
Activity” shall mean (i) the rendering of services for any organization or
engaging directly or indirectly in any business which is or becomes competitive
with the Company or the Subsidiaries (including, without limitation, AMBAC
Financial Group Inc., CIFG Group, Financial Guaranty Insurance Company,
Financial Security Assurance Inc., MBIA, Inc. and Radian Group Inc.), or which
organization or business, or the rendering of services to such organization or

4


--------------------------------------------------------------------------------




business, is or becomes otherwise prejudicial to or in conflict with the
interests of the Company or the Subsidiaries; (ii) the disclosure to anyone
outside the Company or the Subsidiaries, or the use in other than the Company’s
or the Subsidiaries’ business, without prior written authorization from the
Company or the Subsidiaries, of any confidential information or material,
relating to the business of the Company or the Subsidiaries, acquired by the
Participant either during or after employment with the Company or the
Subsidiaries; (iii) a violation of any rules, policies, procedures or guidelines
of the Company or the Subsidiaries, including but not limited to the Company’s
Code of Conduct and other business conduct guidelines; (iv) any attempt directly
or indirectly to induce any employee of the Company to be employed or perform
services elsewhere or any attempt directly or indirectly to solicit the trade or
business of any current or prospective customer, supplier or partner of the
Company; (v) the Participant being convicted of, or entering a guilty plea with
respect to, a crime, whether or not connected with the Company; or (vi) any
other conduct or act determined to be injurious, detrimental or prejudicial to
any interest of the Company. Notwithstanding the foregoing, activity occurring
after the Date of Termination shall constitute Detrimental Activity only if it
is described in clause (i) (relating to competition), (ii) (relating to
confidentiality), or (iv) (relating to solicitation) above.

(d)                                 Director. The term “Director” means a member
of the Assured Guaranty Ltd. Board, who may or may not be an employee of the
Company or a Subsidiary.

(e)                                  Disability. The Participant shall be
considered to have a “Disability” during the period in which the Participant is
unable, by reason of a medically determinable physical or mental impairment, to
engage in any substantial gainful activity, which condition, in the opinion of a
physician selected by the Committee, is expected to have a duration of not less
than 180 days.

(f)                                    Retirement. “Retirement” of a Participant
shall mean with respect to an employee of the Company or a Subsidiary, the
occurrence of a Participant’s Date of Termination with the consent of the
Participant’s employer after the Participant has completed five years of service
and attained age 55. For purposes of this definition, years of service shall be
determined in accordance with rules established by the Committee, and shall take
into account service with the Company and its Subsidiaries, as well as service
with ACE Limited and its subsidiaries occurring prior to the initial public
offering of stock of the Company.

(g)                                 Plan Definitions. Except where the context
clearly implies or indicates the contrary, a word, term, or phrase used in the
Plan is similarly used in this Agreement.

IN WITNESS WHEREOF, the Participant has executed the Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

Assured Guaranty Ltd.

By:          James Michener
Its:          General Counsel

Participant:

 

 

 

5


--------------------------------------------------------------------------------